DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 	Claims 1-8, 10, 22, 23, 25, 26, 30, 32, 34 and 35 are pending. 
Claims 22, 23, 25, 26, 30, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Therefore claims 1-8, 10 and 32 are under examination. 

This application is a continuation of application No. 16/968,602, filed August 09, 2020, which is 371 filing of PCT/US2019/017375, filed February 08, 2019, which claims priority to U.S. provisional patent application no. 62/628,236, filed February 08, 2018

Response to Amendments
Applicant's amendment is sufficient to overcome the objections to the specification. The previous objections and rejections under 35 USC 112, first and second are overcome by amendment. 
New rejections are provided below based upon applicants’ amendment. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 

Claim Objections
Claims 1, 3 and 10 are objected to because of the following informalities:  applicants preamble would be complete if amended to recite –method of screening for a desired variant of a target site-specific recombinase--. As well, in line 8, grammatically the preposition “to” should be “into”. 
It is noted that claim 2 recites “the specific genomic locus” whereas claim 1 simply recites ‘genomic locus”. For consistency these should be the same. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims. 
Claim 1 recites “the first plurality of mammalian cells” in lines 17 and 19 as well as in claim 5 and 8.  However there are at least several sets of first plurality of mammalian cells in the claim which include the obtained cells (line 3), the introduced cells (line 8) and the cells expressing the recombinase (line 17). Applicants have insufficient antecedent basis as recited. This is maintained but reworded based upon the amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huse et al (20040087014) in view of Weiss et al (20170211061). This is a new rejection. 
Huse teaches generation of libraries that comprise recombinases inserted into the same location in each cell (identical sites in the genome see e.g. abstract) wherein variant nucleic acid substrates are also introduced to identify a recombinase with optimized activity (see abstract). This creates a library of cells each with unique nucleic acids in each cell (see e.g. ¶0022). Insertion can be by recombination (see e.g.¶0022). The desired recombinase is selected using selectable markers. 
	Huse teaches screening of recombinases but does not teach that efficiency of recombination events is measured. However, Weiss et al teach use of a similar system in mammals to test intermolecular site specific recombination capacity by use of a selectable marker wherein expression resulting from a productive recombination event (see e.g. ¶011)
Based on such teachings, it would have prima facie been obvious to use the method of Huse et al to screen for more efficient recombinases as set forth by Weiss et al. As noted above: 1) Huse teaches use of cell libraries comprising each a unique variant into which is introduced target nucleic acids wherein activity is assayed with a selectable marker vector 2) Weiss et al teach that for measuring efficiency of recombination the marker will be expressed with recombination. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved recombinases for cutting. 
Weiss teaches these recombinases are Bxb1 (see e.g. ¶0005).

Claims 2, 4, 8 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huse et al (20040087014) in view of Weiss et al (US 20170211061) as applied to claims 1, 3, 5 and 10 above, and further in view of Deshpande et al (US 20160053280), Padidam (US 2006172377) and Gupta (Codon optimization, pages 1-13) and Calos (US 20150140665).
 Enhanced activity is defined by Deshpande et al as an enhancement of an ability to of a locus to recombine wherein such cells can include HEK293 (see e.g. ¶0058).
SEQ ID NO:1 is a human codon optimized version of the Bxb1 recombinase whose sequence is well known in the art (see e.g. US 2006172377; see SEQ ID NO:5). Codon optimization is a standard and well known method in the art which has highly predictable results. Hence, the application of this technique is a results effective variable (see Gupta et al). 
Calos teaches that H11 is a landing pad wherein insertion of a targeting construct comprises two promoters (see figure 1 and 2). 
Based on such teachings, it would have prima facie been obvious to use well known cells, systems, and sequences of phiC3. As noted above: 1) Deshpande et al teach that enhanced recombinase activity can be increased recombination as measured in HEK293 cells 2) Padidam in view of Gupta et al teach a codon optimized sequence that would be useful for human cell use and 3) Calos teaches that insertion at H11 is a well-known site in the art with recombinases wherein landing pads are sites that accommodate insertions. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved testing. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. This rejection is maintained for reasons of record in the previous action. 
Claims 1-8, 10 and 32 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 and 19 of copending Application No. 16/968,602 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Claim 6 and 7 appear to be free of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA MARVICH/Primary Examiner, Art Unit 1633